Citation Nr: 1642148	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  06-18 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for recurrent nephrolithiasis (claimed as kidney stones), to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for tinea versicolor, claimed as a skin rash, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for headaches, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for sinusitis on a presumptive basis under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for right ear hearing loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to April 1980, from October 2004 to October 2005, from May 2009 to September 2010, and from July 2012 to April 2013.  He served in the Southwest Asia Theater of Operations from November 2004 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a decision in September 2010, the Board denied the issue of service connection for sinusitis, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and remanded the issues of service connection for headaches, kidney stones, tinea versicolor claimed as skin rash, right ear hearing loss, and left ear hearing loss.

The Veteran appealed the Board's September 2010 decision insofar as it denied service connection for sinusitis to the United States Court of Appeals for Veterans Claims (Court), which in an August 2012 memorandum decision affirmed the Board's denial of service connection for sinusitis on a direct basis but vacated the Board's September 2010 decision based on the Veteran's claim of entitlement to service connection due to undiagnosed illness or medically unexplained chronic multi symptom illness on a presumptive basis under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

In May 2013, the Board remanded this case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the record includes an April 2016 request from the Veteran for a local hearing before a Decision Review Officer.  In October 2016, the RO responded with a letter confirming that the Veteran's hearing has been scheduled for November 3, 2016.  As the evidence provided at that hearing is likely to be pertinent to the Veteran's claims, the Board hereby remands the issues in order to afford the Veteran the opportunity to testify at his scheduled hearing.

Accordingly, the case is REMANDED for the following action:

Review the evidence provided by the Veteran at his scheduled RO hearing, and then readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




